UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. JINMIMI NETWORK INC. (Exact name of registrant as specified in Charter) NEVADA 333-156950 20-4281128 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 10/F, Chinese Plaza of Tea Jingtian Road, Futian District Shenzhen, Guangdong, 518051 P.R. China (Address of Principal Executive Offices) + 86 (755) 8340-6503 (Issuer Telephone number) Indicate by check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 10, 2011: 24,000,000 shares of Common Stock. JINMIMI NETWORK INC. FORM 10-Q June 30, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 Quantitative and Qualitative Disclosures About Market Risk 23 Item 4 Controls and Procedures 23 PART II OTHER INFORMATION Item 1 Legal Proceedings 23 Item 2 Risk Factors 23 Item 3. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 4. Defaults Upon Senior Securities 23 Item 5. (Removed and Reserved.) 23 Item 6. Other Information 23 SIGNATURE JINMIMI NETWORK INC. CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2011 (Stated in US Dollars)(Unaudited) JINMIMI NETWORK INC. CONTENTS PAGES CONSOLIDATED BALANCE SHEETS 1 – 2 CONSOLIDATED STATEMENTS OF OPERATION AND COMPREHENSIVE INCOME 3 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 – 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 – 17 JINMIMI NETWORK INC. CONSOLIDATED BALANCE SHEETS AS AT JUNE 30, 2, 2010 (Stated in US Dollars)(Unaudited) June 30, December 31, Note (Unaudited) (Audited) ASSETS Current assets Cash and cash equivalents $ $ Subscription receivables Amount due from a director 5 Rental deposits Prepaid expenses Total current assets $ $ Goodwill 6 - - Property, plant and equipment, net 7 - - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Accruals $ $ Amount due to a director 8 Other payable 9 - TOTAL LIABILITIES $ $ Commitments and contingencies $ - $ - See accompanying notes to consolidated financial statements 1 JINMIMI NETWORK INC. CONSOLIDATED BALANCE SHEETS (Continued) AS AT JUNE 30, 2, 2010 (Stated in US Dollars)(Unaudited) June 30, December 31, (Unaudited) (Audited) STOCKHOLDERS’ EQUITY Common stock at $0.0001 par value; 100,000,000 shares authorized; 24,000,000 issued and outstanding at June 30, 2011 and December 31, $ $ Additional paid-in capital Accumulated loss ) ) Accumulated other comprehensive Income $ $ TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements 2 JINMIMI NETWORK INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE PERIOD FROM NOVEMBER 13, 2008 (INCEPTION) TO JUNE 30,2011 (Stated in US Dollars)(Unaudited) Six months ended June 30 Three months ended June 30 For the period from November 13 2008 (inception) to June 30, 2011 Note Net revenues $
